Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application and examined on the merits in this office action.

PRIORITY
2.	Applicant claims foreign priority to KR 10-2017-0111211, filed on 8/31/2017. A certified English translation was received on 03/29/2021 in the parent application, 16/642974. Thus, the priority date is 8/31/2017.

Objections
3.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present disclosure relates to a peptide...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “A peptide consisting of the amino acid sequence…is described.”
4.	The drawings are objected to because of the following minor informalities: Figures 1-32 has the concentration “M” as “uM”. These should be ALL corrected to M (.mu.M or microM).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The specification is objected to for the following: The specification is missing Example 8. The Specification discloses Examples 7 and 9, but does not describe Example 8. Applicant is required to correct this error. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
6.	Claims 2, 5, 8 and 11 are objected to for the following: Claims 2, 5, 8 and 11 recite, “…the C-terminus of the peptide is modified, optionally by being linked to a group selected from the group consisting of a hydroxyl group (-OH), an amino group (-NH2), an azide group (-NHNH2)”. There is the term “and” missing in between an amino group (-NH2) and an azide group (-NHNH2). Applicant is required to correct these errors.

Rejections
35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 2, 5, 8 and 11 recite, “…the C-terminus of the peptide is modified, optionally by being linked to a group selected from the group consisting of a hydroxyl group (-OH), an amino group (-NH2), an azide group (-NHNH2)”. The C-terminus of the peptide has a hydroxyl group (-COOH). It is unclear how the C-terminus of the peptide modified with a hydroxyl group, since the C-terminus of the peptide already has a hydroxyl group.  

Closest Art of Interest
10.	The closest art to peptide consisting of instant SEQ ID NO: 2 is Fromond et al (US Patent No. 9884910, filed with IDS). Fromond et al teach a 15mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NO: 57, residues 7-13). 


EXAMINER’S COMMENTS
Claims 1, 3-4, 6-7, 9-10 and 12 appear to be free of prior art.

CONCLUSION
Claims 1, 3-4, 6-7, 9-10 and 12 are allowed.
Claims 2, 5, 8 and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654